Citation Nr: 0721551	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-27 992	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney 
disability, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to a compensable schedular rating for 
erectile dysfunction.  

4.  Entitlement to an initial (compensable) rating for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of April 2004 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and Roanoke, Virginia, respectively.  
In March 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO.

As the appeal with respect to the veteran's claim for a 
compensable rating for hearing loss emanates from the 
veteran's disagreement with the initial noncompensable rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board notes in a July 2003 rating decision, the RO, inter 
alia, denied the veteran's claim for service connection for 
hypertension, and for a kidney disability, to include as 
secondary to service-connected diabetes mellitus.  Although 
the veteran was notified of the denial of those claims the 
following month, he did not appeal the decision.  Instead, 
following a readjudication of the veteran's claims in April 
2004 after the submission of additional medical evidence, the 
veteran filed a notice of disagreement in March 2005.  The 
Board notes that in the April 2004 rating decision, the RO 
did not adjudicate the veteran's claims for service 
connection for hypertension and for a kidney disability, to 
include as secondary to service-connected diabetes mellitus, 
on a de novo basis, but considered whether new and material 
evidence had been submitted to reopen the claims.  
Subsequently, in a July 2005 statement of the case, the RO 
considered the claims on a de novo basis.  

Here, the Board finds the July 2003 rating decision with 
respect to the veteran's claims for service connection for 
hypertension and for a kidney disability, to include as 
secondary to service-connected diabetes mellitus, is final 
based on the evidence of record.  Regardless of what the RO 
has done in this case, the Board must address the question of 
whether new and material evidence has been received to reopen 
the claims for service connection because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claims for service connection for hypertension and for a 
kidney disability, to include as secondary to service-
connected diabetes mellitus, as claims to reopen.

(The decision below addresses the veteran's claim for a 
higher rating for erectile dysfunction and his petition to 
reopen his claim for service connection for a kidney 
disability, to include as secondary to service-connected 
diabetes mellitus.  Consideration of the remaining issues on 
appeal, to include the underlying claim for service 
connection for a kidney disability is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO, inter alia, 
denied the veteran's claim for service connection for a 
kidney disability, to include as secondary to service-
connected diabetes mellitus.  Although notified of the denial 
the following month, the veteran did not timely appeal the 
denial of his claim.  

2.  Additional evidence associated with the claims file since 
the RO's July 2003 denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a kidney disability, to include as secondary to service-
connected diabetes mellitus.  

3.  The veteran has been awarded special monthly compensation 
on account of loss of use of a creative organ; he does not 
have penile deformity.


CONCLUSIONS OF LAW

1.  A July 2003 RO decision that denied the veteran's claim 
for service connection for a kidney disability, to include as 
secondary to service-connected diabetes mellitus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  Since the July 2003 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim of service connection for a kidney disability, to 
include as secondary to service-connected diabetes mellitus, 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The criteria for a compensable schedular rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.115b, 
Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a 
kidney disability, to include as secondary to service-
connected diabetes mellitus, the Board finds that all 
notification and development action needed to render a fair 
decision on that aspect of the appeal has been accomplished.  
Otherwise, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claim for a compensable rating for erectile 
dysfunction has been accomplished.  

In this respect, through an April 2005 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim for a compensable rating for 
erectile dysfunction.  Thereafter, the veteran was afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claim.  

(Parenthetically, the Board notes that in March 2007, the RO 
received additional treatment records from the VA Medical 
Center (VAMC) in Richmond, Virginia.  The records were 
received by the RO three days after the veteran's Travel 
Board hearing but prior to transfer of the claims file to the 
Board.  The RO has not considered these records with respect 
to the veteran's claim for a compensable rating for erectile 
dysfunction.  In reviewing the treatment records, however, 
the Board finds that the Richmond VAMC records note findings 
previously considered by the RO with respect to the veteran's 
claim.  As such, the records are not pertinent additional 
evidence, and a remand for consideration of these records by 
the RO with respect to the veteran's claim for a compensable 
rating for erectile dysfunction is not warranted.  See 38 
C.F.R. §§ 19.31, 19.37 (2006).)

The Board also finds that the April 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Furthermore, the veteran was 
requested to submit relevant evidence in his possession in 
support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

In this case, as the complete notice required by the VCAA was 
provided prior to the RO adjudicating the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Otherwise, nothing about the evidence or 
any response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for a 
compensable rating for erectile dysfunction decided herein.  
Identified VA and private treatment records are associated 
with the claims file, and the veteran was provided a VA 
examination in June 2005 with regard to his disability.  
Otherwise, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing records pertinent to the claim that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  New and Material Evidence

As indicated above, in a July 2003 rating decision, the RO 
denied the veteran's claim for service connection for a 
kidney disability, to include as secondary to service-
connected diabetes mellitus.  The veteran was notified of the 
decision the following month but did file a timely appeal.  
Thus, the rating decision of July 2003 is final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the final denial pertinent 
to the claim was the July 2003 RO decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  

In the July 2003 rating decision, the RO denied the veteran's 
claim for service connection for a kidney disability, to 
include as secondary to service-connected diabetes mellitus, 
on the basis that the evidence did not reflect a kidney 
disability during active service, or show that a kidney 
disability was related to service-connected diabetes 
mellitus.  The decision also noted that while the veteran's 
renal problems could be caused by diabetes mellitus, the 
preponderance of the evidence reflected that the veteran's 
renal condition was due to his long-standing problems with 
hypertension.  

In this regard, the medical evidence reviewed at that time of 
the July 2003 rating decision included private treatment 
records, VA treatment records from the Richmond VAMC, as well 
as a report of a February 2003 VA examination.  In 
particular, a May 2002 VA treatment record reflects the 
physician's report that the veteran's underlying renal 
insufficiency was likely secondary to his diabetes.  A 
February 2003 VA treatment note reflects that the veteran's 
diabetes mellitus had been diagnosed about two years 
previously.  The assessment was chronic renal insufficiency 
secondary to hypertensive nephrosclerosis vs. diabetic 
nephropathy.  A subsequent report of February 2003 VA 
genitourinary examination reflects the veteran's report that 
the only effect his kidney condition had on him was that he 
experienced urgency with voiding.  The examiner's diagnosis 
reflected that she was unable to identify the cause of the 
veteran's chronic renal insufficiency.  

Evidence received since the July 2003 rating decision 
includes a November 2003 treatment note and an impression of 
stable moderate renal insufficiency, diabetic/hypertensive 
nephropathy.  In May 2004, a physician noted that the 
veteran's renal function was slightly improved since last 
fall, and that the veteran's microalbumin was elevated, which 
could represent diabetic neuropathy.  A December 2004 
treatment note reflects the veteran's prior medical history 
to include diabetic nephropathy.  In February 2005, the 
veteran was diagnosed with moderate renal insufficiency and 
hypertensive nephropathy.  In April 2005, a nurse 
practitioner noted that the veteran had type II diabetes, and 
that he had multiple complications associated with diabetes 
which were neuropathy and nephropathy.  

A report of September 2005 VA diabetes mellitus examination 
reflects the date of onset of the veteran's diabetes as the 
year 2000.  The examiner noted that there were no symptoms or 
findings of diabetic nephropathy.  Later in her report, the 
examiner indicated that there was evidence of nephropathy 
prior to diabetes mellitus but that diabetes mellitus was an 
additional risk factor.  The examiner's impression noted Type 
II diabetes mellitus with nephropathy and peripheral 
neuropathy of bilateral feet.  A March 2006 treatment record 
notes stable mild renal insufficiency secondary to diabetes 
mellitus, and that current blood pressure control was not 
adequate.  

The Board finds that the aforementioned medical evidence 
provides a basis for reopening the claim for service 
connection for a kidney disability, to include as secondary 
to service-connected diabetes mellitus.  At the time of the 
July 2003 decision, as noted above, the RO's basis for 
denying the veteran's claim was the lack of adequate evidence 
to establish that the veteran had a kidney disability that 
was related to service or his service-connected diabetes 
mellitus.  Notwithstanding that medical evidence includes a 
diagnosis for hypertensive nephropathy, there is medical 
evidence which reflects that the veteran has nephropathy 
secondary to his diabetes mellitus.  Thus, the noted evidence 
is new in that it had not previously been before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  Furthermore, the evidence is 
material in that VA clinicians have diagnosed the veteran 
with nephropathy and/or renal insufficiency secondary to 
service-connected diabetes mellitus, which tends to support 
the veteran's claim in a manner not entirely shown before.  

Here, the aforementioned VA treatment records constitute 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  In this respect, the 
medical evidence identifies that nephropathy and/or renal 
insufficiency is secondary to diabetes mellitus, and, thus, 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for a kidney 
disability, to include as secondary to service-connected 
diabetes mellitus.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
kidney disability, to include as secondary to service-
connected diabetes mellitus have been met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  

B.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations. See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's erectile dysfunction (impotence) is rated 
analogously under 38 C.F.R. § 4.115b, Diagnostic Code 7522 
for deformity of the penis with erectile dysfunction.  A 20 
percent evaluation is the only rating assignable under this 
diagnostic code.  (The RO has already awarded special monthly 
compensation based on loss of use of a creative organ.  
Consequently, with respect to impotence, the only remaining 
question is whether a compensable schedular rating may be 
assigned.)  

As noted above, the veteran is in receipt of a noncompensable 
evaluation for erectile dysfunction.  In every instance where 
the schedule does not provide a noncompensable evaluation for 
a diagnostic code, a noncompensable evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31 (2006).  

As the rating criteria reflect, to warrant a compensable 
rating, i.e., 20 percent, the veteran must have penile 
deformity.  Indeed the provisions of Diagnostic Code 7522 
contemplate that a 20 percent rating will not be assigned 
without a deformity that is accompanied by loss of erectile 
power.  Loss of erectile power alone does not suffice for the 
award of the compensable schedular rating.  As noted above, 
the veteran is in receipt of special monthly compensation for 
loss of use of a creative organ (erectile dysfunction) under 
38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2007) (see also 38 
C.F.R. § 3.350(a) (2006)).

Here, the medical evidence of record does not reflect any 
clinical finding of penile deformity.  Furthermore, the Board 
does not find that the clinical evidence demonstrates that 
service-connected disability was caused by or includes 
removal of half or more of the penis (diagnostic code 7520) 
or removal of the glans penis (diagnostic code 7521) or 
absence or atrophy of testis (diagnostic codes 7523, 7524).  
Consequently, the Board must conclude that the veteran's 
erectile dysfunction is properly evaluated as a 
noncompensable disability under the schedular criteria.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
erectile dysfunction is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or frequent hospitalization, or evidence that the veteran's 
erectile dysfunction otherwise renders impractical the 
application of the regular schedular standards.  Therefore, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
noncompensable evaluation currently assigned for erectile 
dysfunction is proper, and that the criteria for a 
compensable evaluation have not been met.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 4.115b.  


ORDER

New and material evidence to reopen the claim for service 
connection for a kidney disability, to include as secondary 
to service-connected diabetes mellitus has been received; to 
this limited extent, the appeal is granted.  

A compensable schedular rating for erectile dysfunction is 
denied.  




REMAND

In light of the Board's conclusion that the claim for service 
connection for a kidney disability, to include as secondary 
to service-connected diabetes mellitus, is reopened, the 
claim must be considered on a de novo basis.  Furthermore, 
the Board finds that additional development is necessary with 
respect to the veteran's claim for service connection for a 
kidney disability, to include as secondary to service-
connected diabetes mellitus, on the merits; as well as the 
veteran's petition to reopen his claim for service connection 
for hypertension, and his claim for an initial compensable 
rating for hearing loss.  

Regarding the veteran's claim for service connection for a 
kidney disability, to include as secondary to service-
connected diabetes mellitus, the Board finds that there is 
conflicting medical evidence that must be addressed.  Thus, 
the Board finds a remand is in order for a medical 
examination and opinion.  Specifically, as noted above, VA 
clinicians have diagnosed the veteran with a kidney 
disability secondary to diabetes mellitus.  Notwithstanding 
that fact, the VA examiner in September 2005 reported that 
there were no symptoms or findings of diabetic neuropathy, in 
addition to reporting that the veteran's nephropathy pre-
existed his diagnosis of diabetes mellitus.  

In light of the conflicting medical evidence, and the need 
for additional findings, the Board will remand for an 
examination to obtain a medical opinion as to whether any 
diagnosed kidney disability is secondary to service-connected 
diabetes mellitus, to include whether diabetes mellitus 
aggravates any identified kidney disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Any medical opinion 
offered should be based upon consideration of the veteran's 
complete documented history and assertions through review of 
the claims file.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007).  

Additionally, the Board notes that the veteran was last 
provided a VA compensation and pension (C&P) examination in 
February 2003 to evaluate his hearing loss.  In May 2004, the 
veteran underwent a VA audiology evaluation and the 
audiologist noted that the veteran's hearing acuity had 
decreased slightly since testing in February 2003.  
Additionally, in October 2004, the veteran was fitted with 
hearing aids.  

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires another medical 
examination.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (where the appellant complained of increased hearing 
loss two years after his last audiology examination, VA 
should have scheduled the appellant for another examination).  
Therefore, in light of the number of years since the 
veteran's last C&P audiological examination and the report in 
May 2004 that the veteran's hearing acuity had decreased, the 
Board will remand the veteran's claim so that he may be 
afforded an audiological examination to determine the current 
severity of his hearing loss.  38 U.S.C.A. § 5103A(d).  

The Board emphasizes to the veteran that failure to report to 
any scheduled examination, without good cause, may result in 
a denial of his claims.  See 38C.F.R. § 3.655(b) (2006).  

The Board also notes that a review of the record reveals that 
since the July 2005 statement of the case, additional medical 
evidence, in the form of VA treatment records and medical 
examinations, has been associated with the claims file that 
is pertinent to the veteran's petition to reopen his claim 
for service connection for hypertension.  This evidence is 
not duplicative of evidence previously considered.  See 
38 C.F.R. § 19.37(a) (2006).  The RO has not considered such 
evidence in the context of the veteran's petition to reopen 
his claim for service connection for hypertension.  In this 
case, due process considerations compel the conclusion that 
the RO must first adjudicate the petition to reopen the claim 
for service connection for hypertension in light of the 
medical evidence not previously considered.  Under these 
circumstances, the Board will remand this matter to the RO 
for consideration of the veteran's claim in light of the 
pertinent evidence and for issuance of a supplemental 
statement of the case reflecting such consideration.  See 
38 C.F.R. § 19.31 (2006).  

Additionally, as noted above, the VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  In this regard, the Board 
interprets the holding in Kent, supra, as requiring VA to 
inform the veteran what specific evidence is necessary to 
reopen his claim.  

In light of the need to remand the veteran's petition to 
reopen his claim for service connection for hypertension to 
consider additional medical evidence, and given that an 
October 2002 notice letter concerning the issue of 
hypertension does not fulfill the notice requirements as 
enumerated in Kent, supra, the Board finds action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini, 
supra; see also Dingess and Hartman, supra, (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio, 16 Vet. App. at 187.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, any other development and/or notification action 
deemed warranted by the VCAA should be undertaken prior to 
adjudicating the remaining claims on appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The veteran and his representative 
should be sent a VCAA notice pertaining 
to his petition to reopen his claim for 
service connection for hypertension that 
explains what constitutes new and 
material evidence and specifically 
identify the type of evidence (e.g., 
evidence from a medical doctor relating 
any hypertension to the veteran's period 
of service, or to service-connected 
diabetes mellitus) necessary to reopen 
the veteran's claim in accordance with 
Kent, supra.  

The letter should also request that the 
veteran provide sufficient information, 
and if necessary, authorization to obtain 
any additional pertinent evidence not 
currently of record that pertains to his 
claims for a kidney disability, hearing 
loss, or hypertension.  The letter should 
also invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be afforded 
VA audiological and genitourinary 
examinations to evaluate the severity of 
his present hearing loss, as well as 
determine the etiology of his kidney 
disability.  The claims folder should be 
made available to the examiners for 
review before each examination.  

With respect to the audiological 
examination, puretone thresholds and 
speech discrimination scores (Maryland 
CNC Test) necessary to rate the veteran's 
service-connected hearing loss should be 
obtained.  

With respect to the genitourinary 
examination, all appropriate testing 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should identify any 
disabilities of the kidneys.  The 
examiner should also render an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any identified 
disability of the kidneys is related to 
the veteran's period of military service; 
or (a) was caused or (b) aggravated 
(i.e., permanently worsened) by the 
veteran's diabetes mellitus.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  Following any additional evidentiary 
development undertaken in response to any 
submission or request for assistance made 
by the veteran, the RO should re-
adjudicate the claims remaining on appeal 
in light of all pertinent evidence and 
legal authority.  As for the veteran's 
petition to reopen his claim for service 
connection for hypertension, particular 
attention should be given to that medical 
evidence received since the July 2005 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


